Case: 13-14466   Date Filed: 07/24/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14466
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:13-cr-60050-WJZ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOCELYN FAURISMA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 24, 2014)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-14466     Date Filed: 07/24/2014   Page: 2 of 5


      Jocelyn Faurisma appeals his total 300-month sentence imposed after he

pled guilty to armed robbery, in violation of 18 U.S.C. § 2113(a), (d) (Count 1),

possessing and brandishing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count 2), and being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (Count 3). His

sentence was comprised of 216 months for Counts 1 and 3, and 84 months for

Count 2. The sentencing guideline range for Counts 1 and 3 was 262 to 327

months and Count 2 required a minimum sentence of 84 months to be served

consecutive to any other sentence. On appeal, Faurisma argues that his sentence

was unreasonable, in light of the factors in 18 U.S.C. § 3553(a). Faurisma

contends that his cardiovascular disease justified a downward variance to the total

statutory minimum of 22 years. He derives this minimum by adding the 7-year

mandatory minimum for Count 2 and the 15-year mandatory minimum for Count

3.

      We review the reasonable of a sentence under a deferential abuse of

discretion standard of review. United States v. Thompson, 702 F.3d 604, 606-07

(11th Cir. 2012), cert. denied, 133 S. Ct. 2826 (2013). In reviewing

reasonableness, we first ensure that the sentence was procedurally reasonable,

which includes that the district court considered the § 3553(a) factors. Gall v.

United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007). Once


                                          2
              Case: 13-14466      Date Filed: 07/24/2014   Page: 3 of 5


we determine that the sentence was procedurally sound, we examine whether the

sentence was substantively reasonable in light of the totality of the circumstances.

Id. The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a)(2), including the need

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. 18 U.S.C. § 3553(a). In imposing a

particular sentence, the court must also consider the nature and circumstances of

the offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). Although we do not

automatically presume a sentence falling within the guideline range to be

reasonable, we ordinarily expect that such a sentence is reasonable. United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). A sentence imposed well below the

statutory maximum penalty is another indicator of a reasonable sentence. See




                                           3
               Case: 13-14466    Date Filed: 07/24/2014   Page: 4 of 5


United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that the

sentence was reasonable in part because it was well below the statutory maximum).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). However, a court can abuse its discretion when it (1) fails to consider

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) commits a clear error of judgment by balancing the

factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010)

(en banc).

              Faurisma does not demonstrate that his 300-month total sentence was

substantively unreasonable in light of the record and the § 3553(a) factors. His

216-month sentence for Counts 1 and 3 was well below the guideline range of 262

to 327 months and is expected to be reasonable, if a sentence within the range is

also expected to be reasonable. See Talley, 431 F.3d at 788. Furthermore, his

sentence was well below the statutory maximum sentence of life that could have

been imposed for a violation of either Count 2 or 3. See Gonzalez, 550 F.3d at

1324. Finally, the minimum sentence to which Faurisma could have been

sentenced was a total of 22 years, which was only three years less than the

sentence he received. For these reasons, Faurisma’s 25-year total sentence was

reasonable.


                                          4
              Case: 13-14466     Date Filed: 07/24/2014    Page: 5 of 5


      Moreover, Faurisma’s sentence was not an abuse of the district court’s

discretion because it met the goals encompassed within § 3553(a). Considering

Faurisma’s lengthy criminal history, his characterization as an armed career

offender, and the violent nature of two of the instant offenses, the sentence

imposed was reasonable and necessary to provide just punishment, promote respect

for the law, deter future criminal conduct, and protect the public. The district court

afforded an appropriate amount of weight to Faurisma’s illness, especially

considering that Faurisma turned down the court’s offer to recommend a hospital

facility in which Faurisma could serve his term.


      As discussed above, the sentence was reasonable and supported by the

§ 3553(a) factors and the record. The weight given a particular factor is within the

discretion of the court and it did not abuse its discretion. See Clay, 483 F.3d at

743. Accordingly, we affirm the sentence as reasonable.

      AFFIRMED.




                                          5